Citation Nr: 0806138	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-32 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A).

2.  Entitlement to special monthly compensation (SMC) on 
account of a spouse who requires the regular aid and 
attendance (A&A) of another person.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the RO that denied 
entitlement to SMC based on the veteran's need for regular 
A&A; and denied entitlement to SMC based on the veteran's 
spouse's need for A&A.

In December 2007, the veteran and his spouse testified during 
a videoconference hearing before the undersigned at the RO.

The issue of entitlement to SMC based on the veteran's 
spouse's need for A&A is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD (rated 100 percent 
disabling), coronary heart disease (rated 30 percent 
disabling), and hypertension (rated 10 percent disabling) do 
not prevent him from caring for his daily personal needs, and 
do not render him unable to protect himself from the hazards 
of daily living.

2.  The veteran is not bedridden, and is not substantially 
confined to his house or immediate premises as a result of 
service-connected disabilities.



CONCLUSION OF LAW

The criteria for SMC, based on the veteran's need for regular 
A&A, are not met. 38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. §§ 3.350(b), 3.352 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a November 2005 letter, the RO notified the veteran 
of elements of SMC based on the need for A&A, and the 
evidence needed to establish each element.  This document 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In an April 2006 the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  While it appears that this was sent with the 
rating decision (as opposed to before the decision), the 
timeliness of the notice is rendered moot as SMC based on the 
veteran's need for A&A is not warranted (and an effective 
date will not be assigned for such compensation).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo a VA examination in connection with the 
claim decided on appeal, a report of which is of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

A veteran shall be considered to be in need of regular A&A 
(aid and attendance) if the veteran has the anatomical loss 
or loss of use of both feet, one hand and one foot, or is so 
helpless or blind or permanently bedridden as to need or 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular A&A of another person, the 
following circumstances will be considered:  Inability of the 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment. 38 C.F.R. § 3.352(a).

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance, will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed. They must be based on the actual 
requirement of personal assistance from others. 38 C.F.R. § 
3.352(a).

The performance of the necessary A&A service by a relative of 
the veteran or other member of his household will not prevent 
the granting of the additional allowance. 38 C.F.R. § 
3.352(c).

In this case, the veteran is neither blind nor bedridden, nor 
confined to a nursing home.  The evidence reflects that the 
veteran has neither the anatomical loss nor the loss of use 
of both feet, or of one hand and one foot.  Hence, in order 
to meet the regulatory criteria for A&A, the evidence must 
demonstrate that the veteran is so helpless as to need or 
require the regular A&A of another person.  38 C.F.R. 
§ 3.350(b).

It is not required that all of the factors enumerated in 
38 C.F.R. § 3.352(a) be found to exist.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  Moreover, the evidence must establish that the 
veteran is so helpless as to need regular A&A, not that there 
is a constant need for A&A.  38 C.F.R. § 3.352(a); see 
VAOPGCPREC 21-94.

The veteran's service-connected disabilities include post-
traumatic stress disorder (PTSD), evaluated as 100 percent 
disabling; coronary heart disease, evaluated as 30 percent 
disabling; and hypertension, evaluated as 10 percent 
disabling.

In May 2005, the veteran's treating physician, Nathan J. 
Wright, M.D., reported that the veteran's medical condition 
limited his ability to do any type of heavy lifting or 
strenuous activities.

In determining whether a permanent need for regular A&A 
existed, a VA family nurse practitioner evaluated the veteran 
and completed VA Form 21-2680 in September 2005, indicating 
that the veteran walked with a steady and limited gait and, 
reportedly, could not do yard work.  While unable to lift 
objects greater than five pounds and to stoop due to severe 
back pain, the family nurse practitioner indicated that the 
veteran was able to feed himself, bathe himself, and dress 
himself.  The family nurse practitioner noted that the 
veteran was limited with severe back pain and degenerative 
arthritis, but that he was able to do grocery shopping.  The 
veteran was able to walk one block without the assistance of 
another person.  Neither canes, braces, crutches, nor walkers 
were required for locomotion.  The family nurse practitioner 
certified that daily skilled services were not indicated.

In March 2006, one VA examiner reported finding no evidence 
of the veteran's having difficulty caring for his own 
personal needs, or avoiding household hazards on his own.  

The report of a March 2006 VA examination for A&A reflects 
that the veteran
was able to leave his home at any time, and that he drove a 
car.  He could walk without the assistance of another person.  
The functioning of the veteran's upper and lower extremities 
was normal.  The examiner noted that the veteran's service-
connected disabilities had only a mild effect on the 
veteran's ability to feed, bathe, dress, groom, and to attend 
to the wants of nature. The veteran did not do any yard work 
or home repairs, but he did help with the housework and 
cooking.  

In December 2007, the veteran testified that he could not mow 
the yard because of his service-connected heart condition.  
He also testified that he could feed and dress himself, but 
that dressing himself took a little more time.  The veteran 
testified that, after walking a good distance, his upper 
right leg became numb due to a back condition.  While back 
surgery was needed, the veteran was recently told by a VA 
neurosurgeon that surgery was not recommended because of his 
heart condition.  Instead, physical therapy had been 
arranged.  

The Board notes that the evidence does not show that the 
veteran is housebound or confined to his immediate premises 
due to his service-connected disabilities.  In fact, the 
March 2006 examiner found that the veteran was unrestricted 
in leaving his home.

The overall clinical findings and observations made by the 
March 2006 examiner, coupled with testimony presented at the 
December 2007 hearing, suggest that the 
veteran is not so helpless as to require the regular A&A of 
another person.  The veteran has not lost significant visual 
acuity, as noted at the March 2006 VA examination.  He can 
take care of his personal needs, and is not a patient in a 
nursing home.  Nor is there evidence that the veteran is 
unable to protect himself from the hazards of his daily 
environment.  The overall evidence shows independence for 
self-care tasks.  Moreover, the veteran is not bedridden.  
The evidence of record does not demonstrate an inability to 
perform most of the functions associated with daily living.

Hence, the weight of the evidence is against the claim for 
SMC based on the veteran's need for regular A&A.

Inasmuch as the preponderance of the evidence is against the 
claim, reasonable doubt does not arise and the claim is 
denied.  38 U.S.C.A. § 5107(b).



	(CONTINUED ON NEXT PAGE)



ORDER

Special monthly compensation based on the veteran's need for 
regular aid and attendance is denied.


REMAND

38 U.S.C.A. § 1115(E)(ii) (West 2002) provides for payment of 
monthly compensation on account of a spouse who is helpless 
or so nearly helpless as to need or require the regular A&A 
of another person.  38 C.F.R. § 3.351 sets forth the criteria 
for determining whether increased compensation is payable to 
a veteran by reason of his spouse being in need of A&A.  See 
38 C.F.R. § 3.351(a)(2) (2007).

38 C.F.R. § 3.351(c) provides, as is relevant here, that a 
spouse is considered in need of regular A&A if she 
establishes a factual need for A&A under the criteria of 38 
C.F.R. § 3.352(a) (2007).  That provision, as shown above, 
lists numerous factors in making the A&A determination, 
including the inability of the veteran's spouse to dress or 
undress herself; whether she is unable to feed herself 
through loss of coordination of upper extremities or through 
extreme weakness; whether she is unable to attend to the 
wants of nature; whether she suffers from incapacity, 
physical or mental, which requires care or assistance on a 
regular basis to protect her from hazards or dangers incident 
to her daily environment; and whether she is bedridden-i.e., 
whether her disabilities, through their inherent character, 
actually require that she remain in bed.

In September 2005, a VA family nurse practitioner evaluated 
the veteran's spouse and certified that daily skilled 
services were not indicated.  At that time, the veteran's 
spouse was able to feed herself, dress herself, and care for 
herself.  The family nurse practitioner noted that the 
veteran's spouse mostly was able to do simple household 
chores, but no deep cleaning.  She could walk one block 
without the assistance of another person.

During a March 2006 VA examination, the veteran assisted his 
spouse by pushing her slowly down the hall in a wheelchair.  
Records reflect that the veteran's spouse recently had 
surgery on one foot, and was expected to have surgery on her 
other foot in the near future.  Also, during that examination 
of the veteran, the veteran's spouse reported that she was 
losing her ability to support the veteran and calm him down 
because of her increasing illnesses.  The examiner noted 
that, without the veteran's spouse's calming influence and 
with others present, the veteran could easily become panicky 
or lose his temper, which could lead to further harm to 
himself or others.

In December 2007, the veteran testified that his spouse had 
both a heart and lung condition.  The veteran's spouse 
testified that, at times, her daughter had to come and assist 
her to get out of the bathtub, and to wash her hair.  The 
veteran's spouse also testified that she was diabetic.
 
Given the indications of worsening disability since September 
2005, and the need for a current assessment of the veteran's 
spouse's physical incapacities due to her heart, lung, and 
other disabilities, and their effect on her ability to care 
for herself in light of the above A&A criteria, the Board 
finds an examination of the veteran's spouse is needed to 
establish a factual need for A&A under the criteria of 38 
C.F.R. § 3.352(a) (2007).  See 38 U.S.C.A. § 5103A(d) (West 
2002); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated the veteran's 
spouse for heart and lung disabilities, 
and for diabetes mellitus, since October 
2005.  After securing the necessary 
release(s), obtain these records.

2.  Afford the veteran's spouse a VA aid 
and attendance examination to determine 
whether her current disabilities render 
her unable to independently perform the 
daily functions of self-care on a regular 
basis. 

The examiner should comment on whether 
the veteran's spouse's disabilities 
prevent her from protecting herself from 
the hazards incident to her environment, 
keeping herself clean and presentable, 
feeding herself due to loss of 
coordination of the upper extremities or 
extreme weakness, attending to the wants 
of nature, or render her bedridden, or 
otherwise require the regular aid and 
attendance by another person.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran's spouse, and the 
examination report should note review of 
the file.

3.   After completing the requested 
actions and ensuring that all opinions 
are of record, the AMC should 
readjudicate the claim on appeal for SMC 
on account of a spouse who requires the 
regular A&A of another person.  If the 
benefits sought remain denied, the RO or 
AMC must furnish a supplemental statement 
of the case (SSOC), before returning the 
case to the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


